UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
FLORITA STATON, as parent/guardian  )
of the minor child, D.S., et al.    )
                                    )
                       Plaintiffs,  )
                                    )
        v.                          )                Civil Action No. 13-0773 (ABJ)
                                    )
THE DISTRICT OF COLUMBIA,           )
                                    )
                       Defendant.   )
____________________________________)


                                            ORDER

       On June 11, 2014, Magistrate Judge Deborah A. Robinson issued a Report and

Recommendation [Dkt. # 18] with respect to plaintiffs’ motion for summary judgment [Dkt.

# 11] and defendant’s cross-motion for summary judgment [Dkt. # 13]. The report advised the

parties that any objections to the report must be filed “[w]ithin fourteen days” of the report, and

that “in the absence of timely objections, further review of issues addressed [in the report] may

be deemed waived.” June 11, 2014 Report & Recommendation at 15. To date, no objections

have been filed.

       It is therefore ORDERED that the Report and Recommendation [Dkt. # 18] is

ADOPTED in its entirety;

       it is FURTHER ORDERED that plaintiffs’ motion summary judgment [Dkt. # 11] is

granted in part and denied in part;

       it is FURTHER ORDERED that defendant’s cross-motion for summary judgment [Dkt.

# 13] is denied; and